Case: 2:16-cv-00120-GCS-EPD Doc #: 78 Filed: 10/16/19 Page: 1 of 2 PAGEID #: 793
**AO 450 (Rev. 5/85) Judgment in a Civil Case


                       UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO


                                                JUDGMENT IN A CIVIL CASE
Philip J. Charvat on behalf of
himself and others similarly situated,

                 vs                             Case No. 2:14-cv-2205 & 2:16-cv-120

National Holdings Corporation
d/b/a National Securites                        Judge Smith
                                                Magistrate Judge Deavers
                 and

Philip J. Charvat on behalf of
himself and others similarly situated,

                 vs.

Shampan Lamport, LLC.


[] Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried
and the jury has rendered its verdict.

[] Decision by Court. This action came to trial or hearing before the Court. The issues have been
tried or heard and a decision has been rendered.

[X] Decision by Court. This action was decided by the Court without a trial or hearing.


        IT IS ORDERED AND ADJUDGED that the Report and Recommendation is
        ADOPTED and AFFIRMED in accordance with the terms set forth in detail in the
        Report and Recommendation.
Case: 2:16-cv-00120-GCS-EPD Doc #: 78 Filed: 10/16/19 Page: 2 of 2 PAGEID #: 794



Date: October 16, 2019              Richard W. Nagel,   Clerk


                                      s/ Scott Miller
                                    By Scott Miller /Deputy Clerk
